Case 1:19-cv-01075-MKB-SMG Document 98 Filed 12/04/20 Page 1 of 3 PageID #: 938




                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Eastern District of New York
                                                     271-A Cadman Plaza East, 7th Floor
                                                     Brooklyn, New York 11201
                                                     December 4, 2020
                                                    December 4, 2020

 BY ECF

 Honorable Steven M. Gold
 United States Magistrate Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                 Re:    Scott, et al. v. Quay, et al.,
                        Civil Action No. 19-CV-01075 (MKB) (SMG)

 Dear Judge Gold:

        In accordance with Your Honor’s Order dated November 16, 2020, Defendants
 respectfully submit this letter setting forth their proposal for ESI production in the above-
 referenced action brought pursuant to Bivens v. Six Unknown Agents of Federal Bureau of
 Narcotics, 403 U.S. 388 (1971) and the Federal Torts Claims Act, 28 U.S.C. §§ 1346(b)(1)
 and 2671 et seq. The parties have conferred, but were not able to agree on a proposed schedule.

        As stated in Defendants’ prior letters to Your Honor about ESI production,1 the Federal
 Bureau of Prisons (“BOP”) completed ESI searches in accordance with Your Honor’s May 26,
 2020 rulings during the week of July 13. Those initial searches yielded approximately 19,000
 hits. After the BOP re-ran the searches at Plaintiffs’ request to obtain the breakdown of
 document hits per search term, Plaintiffs provided some modifications of the initial search
 terms (the terms and, in some instances, the date ranges). The BOP then conducted new
 searches based on the revised search terms. Those searches were completed in October.

         On the evening of November 13, 2020, Plaintiffs filed a letter motion asking the Court
 to order Defendants to provide the number of documents located in the revised searches and
 to set a schedule for production to be completed no later than February 1, 2021. Dkt. #93.
 Defendants’ response stated that they would provide the total hit number by November 20, and
 submit a proposed production schedule on consent, or submit their proposed schedule, by

 1   See Dkt. #76-#78, 81.
Case 1:19-cv-01075-MKB-SMG Document 98 Filed 12/04/20 Page 2 of 3 PageID #: 939




 December 4. Dkt. #4. Your Honor denied Plaintiffs’ motion without prejudice.

          By letter dated November 20, 2020, Defendants advised Plaintiffs that they had been
 under the impression that the revised searches yielded approximately 18,000 items, but in
 confirming that information, it was determined that 18,008 was the number of the initial search
 results after threading and duplicate identification. Defendants were awaiting the count from
 the revised searches. Regarding a proposed production schedule, Defendants reiterated that
 counsel required training and time to familiarize themselves with the document management
 software being used by the BOP,2 and stated that they could not yet to commit to a date for an
 initial production. However, they expected to be able to review approximately 2,000 items per
 month and make a monthly release of the relevant, non-privileged items in that month’s batch
 of reviewed items.3 Defendants also repeated, as noted in their November 16, 2020 letter to
 the Court, that a cursory preliminary review of a small sampling of the 18,008 items included
 a fairly significant number of items containing search terms also used in the revised searches
 that are wholly irrelevant to the issues in this action.

          On Monday, November 23, Defendants informed Plaintiff by email that the most recent
 searches had yielded 14,825 results, and after threading and deduplication, there were 10,594
 results.

         Thereafter, the parties met and conferred by telephone and email regarding a proposed
 production schedule. Despite being made aware of the technological and resource issues faced
 by Defendants, and Defendants’ good faith estimate that they would not be able to make the
 first rolling production before the latter half of January 2021,4 Plaintiffs insisted that
 Defendants should be able to complete the entire ESI production by the end of January 2021.
 Defendants counter-proposed April 30, 2021 as an aspirational production completion date,
 and suggested that the review could prioritize the custodians chosen by Plaintiffs. Ultimately,
 Plaintiffs proposed that rolling productions be made every two weeks beginning December 21,
 to be completed by February 15, 2021. It is Defendants’ position that this proposal presents a
 timeline that is unrealistic and would be oppressive. The revised search returned nearly 10,660
 items, which is still a voluminous amount of material that needs to be reviewed for relevance
 and privilege prior to production.

       As the parties have not been able to agree on a proposed production schedule for ESI,
 Defendants propose the following schedule, which they believe to be workable: initial
 production to be made by January 29, 2021, and monthly rolling productions thereafter until


 2   See Dkt. #96; see also Dkt. #75, #76, #77, #78, #81.

 3Defendants also made clear that this did not mean they would be producing 2,000 items per
 month.

 4 If Defendants are able to review approximately 2,000 ESI items per month, the estimated
 production completion date would be late June 2021.
                                                 2
Case 1:19-cv-01075-MKB-SMG Document 98 Filed 12/04/20 Page 3 of 3 PageID #: 940




 completed,5 with estimated completion date of May 31, 2021.

        Thank you for Your Honor’s consideration of this submission.

                                                    Respectfully submitted,

                                                    SETH D. DuCHARME
                                                    Acting United States Attorney
                                                    Attorney for Defendants

                                            By:     s/__________________
                                                    Seth D. Eichenholtz
                                                    Sean P. Greene-Delgado
                                                    Kathleen A. Mahoney
                                                    Assistant U.S. Attorneys
                                                    (718) 245-7036/6484/6026
                                                    seth.eichenholtz@usdoj.gov
                                                    sean.greene.@usdoj.gov
                                                    kathleen.mahoney@usdoj.gov

 cc:    Plaintiffs’ Counsel of Record (by ECF)




 5 Defendants would not object to making rolling productions twice per month if it is understood
 that each review would involve 1,000 items (not 2,000).
                                               3
